BRETT, Presiding Judge
(concurs in part, and dissents in part).
I concur that this conviction should be affirmed, but insofar as this Information was filed on the, same date that the Information was filed in Pittsburg County District Court, [See, Anderson v. State, Okl.Cr., 556 P.2d 1006, delivered this date], for a similar offense of Injury to Public Buildings, I believe the two Informations should have been consolidated for trial at the same time as provided for in 22 O.S. 1971, § 438, and, therefore the sentences should have been made to run concurrently. Consequently, I believe the sentences on the two convictions constituting twenty (20) years is excessive. I dissent to the consecutive provisions of the two sentences.